Citation Nr: 0819654	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-36 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for a fractured nasal 
bone.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel



INTRODUCTION

The veteran had active service from August 1952 to August 
1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's duodenal ulcer disease was not manifested 
by recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration or continuous moderate 
manifestations.

2.  The veteran's fractured nasal bone is not shown to be 
manifested by 50 percent (or more) obstruction of the nasal 
passage on both sides or complete obstruction on one side.


CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for a duodenal ulcer  were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.112, Diagnostic 
Code (DC) 7305 (2007).

2.  A compensable rating for a fractured nasal bone is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2075); 38 C.F.R. §§ 4.31, 4.97 Diagnostic Code (DC) 6502 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duodenal ulcer 

The veteran has appealed the RO's May 2005 assignment of a 10 
percent disability rating for duodenal ulcer.  

In a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

Furthermore, the U.S. Court of Appeals for Veterans' Claims 
has recently held that "staged" ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
Board finds that the conditions underlying the veteran's 
claims do not require such an analysis.  

An ulcer, duodenal condition disease is evaluated pursuant to 
Diagnostic Code 7305, which mandates a 60 percent rating for 
severe symptoms manifested by pain which is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  A 40 percent rating is assigned for moderately 
severe ulcer disease manifested by symptoms less than 
"severe" but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent rating is assigned for moderate 
ulcer disease with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration or with 
continuous moderate manifestations.  A 10 percent rating is 
assigned for mild ulcer disease with recurring symptoms once 
or twice yearly.  38 C.F.R. § 4.114, Diagnostic Code 7305.  

The veteran was diagnosed with a duodenal ulcer in February 
1956 while in service.  The veteran received a noncompensable 
disability rating in May 1967.  The RO later increased the 
disability rating to 10 percent in April 1996 and reaffirmed 
the rating in June 2003 and May 2005.  

The Board will examine the most current VA ulcer examinations 
from March 2003 and March 2005 as they are the most recent 
treatment records available to determine whether the 
disability rating will be increased to 20 percent or more.
The March 2003 VA examination report disclosed that the 
veteran has taken steps to alleviate the pain caused by the 
duodenal ulcer such as avoiding spicy foods.  The report also 
notes that the veteran denies having nausea, vomiting, 
hematemesis, or melena but had some epigastric discomfort due 
to taking anti-inflammatory medication.  The March 2003 VA 
examination report also discloses that the veteran changed 
ulcer medication which has helped alleviate the veteran's 
stomach pain.  The VA examiner noted that the veteran did not 
report having any symptoms at the time of the examination, 
has a good appetite, has no significant weight loss and 
stated that his stomach problems are under control.  The 
veteran showed no signs of anemia.  The VA examiner did not 
administer upper gastrointestinal testing because the veteran 
was shown to be asymptomatic and found no evidence of current 
bleeding.

The veteran underwent another VA ulcer examination in March 
2005.  In addition to referencing the March 2003 VA ulcer 
examination, the March 2005 VA examination report disclosed 
that the veteran has changed anti-inflammatory medication 
which previously caused stomach problems, denied circulatory 
disturbances after meals, hypoglycemic reactions, ongoing 
diarrhea or constipation along with no episodes of colic, 
distention, or abdominal complaints.  The VA examiner noted 
again that the veteran continued to feel quite well due to 
the change in medication as noted from the March 2003 VA 
examination.  The VA examiner noted that the veteran did not 
have signs or symptoms of anemia.  The VA examiner reported 
that the veteran felt quite well.  The VA examiner, once 
again, did not request a upper gastrointestinal testing 
because the veteran showed no sign of duodenal ulcer disease.  
The VA examiner concluded that the veteran's ulcer had been 
effectively controlled by medication, no evidence exists of 
an active ulcer disease nor gastritis on physical 
examination.  Overall, the VA examiner found the veteran to 
be "clinically stable."  

The Board must consider whether an extraschedular rating may 
be in order.  The
Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer this matter to the 
designated VA officials for consideration of an 
extraschedular rating.  Extraschedular ratings are limited to 
cases in which there is an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, such 
as to render impractical the application of the regular 
schedular rating standards.  These factors were not indicated 
by the evidence of record.  In the absence of evidence 
documenting exceptional or unusual circumstances, the 
veteran's service connected duodenal ulcer alone does not 
place him in a position different from other veterans with a 
10 percent disability rating.

Based on the findings from both VA examination reports from 
March 2003 and March 2005, neither report contained evidence 
showing recurring episodes of severe symptoms two or three 
times a year averaging ten days in duration or continuous 
moderate manifestations.  The Board notes that the evidence 
of record does not contain any other information from a VA or 
private clinician indicating the veteran has experienced 
symptoms resulting in an increase disability rating.

In conclusion, the Board finds that the preponderance of the 
evidence does not support an increase rating for the 
veteran's duodenal ulcer.  The disability rating remains at 
10 percent.

Fracture of nasal bone

The veteran alleges that he should be compensated for his in-
service nasal fracture.  The veteran suffered an injury to 
his noise when his face with struck with a baseball while 
attending a baseball game in June 1974.  The veteran injured 
his nose again during an altercation in July 1954 while 
performing his duties according to the service medical 
records.  The RO assigned a noncompensable disability rating 
in August 1975.  The RO reaffirmed this rating in a November 
2001 decision.

The RO evaluated the veteran's nasal fracture pursuant to 
Code 6502.  Code 6502
provides that a 10 percent evaluation is assignable for 
traumatic deviation of the nasal septum with 50 percent 
obstruction of the nasal passage on both sides to complete 
obstruction on one side. 38 C.F.R. § 4.71a, DC 6502 (2007).  

The most recent documents contained in the evidence of record 
addressing the
veteran's nasal condition consists of a VA record from August 
2001, a VA nasal examination record from October 2001, and 
examination records from private physicians dated August 2005 
and September 2005.

The VA treatment record from August 2001 report disclosed 
that the veteran's condition of chronic sinusitis is moderate 
and unchanged while also noting the veteran suffering from 
nasal congestion.  

An October 2001 VA examination was administered for rating 
purposes.  The VA examiner noted in the report that the 
veteran does not experience significant problems with his 
nasal airways.  The VA examiner also points out that upon 
review of the CT scan of his nose and facial bones where he 
notes the following: "no nasal septal deviation, deviation 
of nasal bones or any evidence of any chronic sinusitis."  
The VA examiner concluded that the veteran may have allergic 
rhinitis while also noting that no evidence of residual 
deformity secondary to his 1954 injury exists and that no 
relationship exists between the injury from service and the 
current symptoms.

The August 2005 private treatment record is the most recent 
document addressing the veteran's nasal condition.  The 
report discloses that the veteran suffers from chronic 
sinusitis, which is attributed to the 1954 nasal fracture, 
which is described as mild in severity and has been 
aggravated by the nasal deformity.  The August 2005 treatment 
record also discloses the following: "deviated nasal septum 
with frequent sinusitis."  The private clinician stated the 
chronic maxillary sinusitis remain unchanged.  

The Board finds the August 2005 private treatment not as 
probative as the October 2001 VA examination.  The Board 
finds that the VA examination was more thorough than the 
examination given at the private medical facility.  For 
example,
the private clinician did not take note of the prior CT scan 
as the VA examiner did in the October 2001 examination.  As 
discussed above, the VA examination report noted does not 
find a nasal deformity to exist while the private examination 
acknowledges a nasal deformity to exist.  Even if the Board 
is to assume a deformity exists, the August 2005 private 
treatment record only provides a general statement and 
without discussing the severity, the Board will not know if 
the deformity meets the criteria set forth in DC 6502.  

While the Board acknowledges the veteran has experienced 
discomfort and various symptoms associated with his nasal 
condition, the preponderance of the evidence does not show 
the veteran's nasal condition progressing to the point where 
an increase rating would be permitted under DC 6502.  In 
reaching this decision, the Board considered the complete 
disability picture, as well as the current clinical 
manifestations.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The Board also 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the veteran's favor.  The claim must 
be denied.  The noncompensable disability rating remains 
unchanged.

Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have been
fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The May 2000, January 2001, September 2001 and 
March 2006 letters from the RO provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letters adequately informed the 
veteran that he should submit any additional evidence that he 
has in his possession.  The Board notes that the letters 
provided extensive advice regarding evidence which could be 
submitted to support the claim, as is required by the Court 
of Appeals for Veterans Claims (Court) in the case of 
Vasquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  In this regard, the letters explain that the 
veteran should provide the RO with the most recent records 
which document the treatment for the conditions underlying 
the veteran's claims.  The veteran should submit evidence 
showing that the service connected duodenal ulcer and 
fractured nasal bone increased in severity.  The letter 
provides guidance as to what documents the veteran should 
submit to assist with the RO's review.  The veteran may 
provide statements from his doctor, containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of the examinations and tests.  The 
veteran would not be limited to only information provided by 
treating physicians but may also provide statements from 
individuals who can describe from their own experience how 
the veteran's conditions became worse.  The veteran would 
also be able to provide his own statements which detail the 
severity of his conditions if he has not recently sought 
medical attention.  Instructions are also included to inform 
the veteran that the VA can assist the veteran in obtaining 
treatment records from VA facilities or facilities authorized 
by the VA to provide treatments and examinations.

Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not required and any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's service medical records and post service treatment 
records have been obtained.  He was afforded two disability 
evaluations.  The veteran has declined to have a hearing.

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 





	(CONTINUED ON NEXT PAGE)
ORDER

1.  A rating in excess of 10 percent for duodenal ulcer is 
denied.

2.  A compensable rating for a fractured nasal bone is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


